Case 2:19-cv-00152-JRG Document 65 Filed 01/28/20 Page 1 of 7 PageID #: 1185



                        UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF TEXAS
                              MARSHALL DIVISION


     SOLAS OLED LTD.,                             §
                                                  §
                      Plaintiff,                  §
                                                  §
           v.                                     §       Civil Action No. 2:19-cv-00152-JRG
                                                  §
     SAMSUNG DISPLAY CO., LTD.,                   §
     SAMSUNG ELECTRONICS CO., LTD.,               §
     and SAMSUNG ELECTRONICS                      §
     AMERICA, INC.,                               §
                                                  §
                      Defendants.                 §


       JOINT CLAIM CONSTRUCTION AND PREHEARING STATEMENT

      Pursuant to P.R. 4-3 and the Court’s First Amended Docket Control Order (Dkt. No. 59),

Plaintiff Solas OLED Limited (“Solas”) and Defendants Samsung Display Co., Ltd., Samsung

Electronics Co., Ltd. and Samsung Electronics America, Inc. submit the following Joint Claim

Construction and Prehearing Statement.

I.      LIST OF PROPOSED CLAIM TERMS TO WHICH THE PARTIES
        AGREED ON A CONSTRUCTION (P.R. 4-3(A)(1))

      The parties have agreed to the following constructions:

 Term / Phrase                                  Agreed Proposed Construction

 U.S. Patent No. 6,072.450

 “active elements” (claim 1)                    “circuit elements that have gain or that direct
                                                current flow, e.g., transistors”

 “wherein said at least one first electrode     “wherein said at least one first electrode is
 has a rough surface which is in contact        formed to have a substantially uneven surface in
Case 2:19-cv-00152-JRG Document 65 Filed 01/28/20 Page 2 of 7 PageID #: 1186




 with the said organic electroluminescent       contact with the organic electroluminescent
 layer” (claim 3)                               layer”

 U.S. Patent No. 9,256,311

 “computer readable non-transitory storage      “a tangible computer-readable storage media
 media” (claim 7)                               possession structure, which (1) may be volatile,
                                                non-volatile, or a combination of volatile and
                                                non-volatile, but (2) may not be a propagating
                                                electrical or electromagnetic signal per se,
                                                including but not limited to semiconductor-
                                                based integrated circuits”



II.     PROPOSED CLAIM CONSTRUCTIONS BY EACH PARTY FOR THE
        DISPUTED CLAIM TERMS (P.R. 4-3(A)(2))

      Pursuant to P.R. 4-3(b), the Parties’ proposed constructions of disputed terms are provided in

the chart below. The Parties’ proposed constructions are also set forth in the accompanying Exhibit

A, along with the intrinsic and extrinsic evidence on which the parties intend to rely.

 Term / Phrase                   Solas’s Proposed Construction     Defendants’ Proposed
                                                                   Construction

 U.S. Patent No. 7,446,338

 “transistor array substrate”    “layered structure upon which     “a layered structure composed
 (claim 1)                       or within which a transistor      of a bottom insulating layer
                                 array is fabricated”              through a topmost layer on
                                                                   whose upper surface
                                                                   electrodes are formed, which
                                                                   contains an array of
                                                                   transistors”

 “project from a surface of      “extend from a surface of the     “extend above the upper
 the transistor array            transistor array substrate”       surface of the transistor array
 substrate” (claim 1)                                              substrate”




                                                 2
Case 2:19-cv-00152-JRG Document 65 Filed 01/28/20 Page 3 of 7 PageID #: 1187




 “the pixel electrodes being      “the pixel electrodes are         “the pixel electrodes are
 arrayed along the                arrayed along the                 arrayed along the
 interconnections between         interconnections and located      interconnections and located
 the interconnections on the      between the interconnections      between the interconnections,
 surface of the transistor        that are on the surface of the    and the pixel electrodes are
 array substrate” (claim 1)       transistor array substrate”       on the surface of the transistor
                                                                    array substrate”

 “write current” (claim 1)        No construction required          “pull-out current”

 U.S. Patent No. 9,256,311

 “configured to wrap around       No construction required          “wrapped around one or more
 one or more edges of a                                             line segments where two
 display” (claims 1 and 7)                                          surfaces of a display
                                                                    intersect”



III.     ANTICIPATED LENGTH OF TIME NEEDED FOR THE CLAIM
         CONSTRUCTION HEARING (P.R. 4-3(A)(3))

       The parties estimate that about three hours will be needed for the claim construction hearing.

The parties agree that each side will be allocated half of the total time permitted for the hearing.

IV.      PROPOSED WITNESSES TO BE USED AT THE CLAIM
         CONSTRUCTION HEARING (P.R. 4-3(A)(4))

       No party proposes to call witnesses at the claim construction hearing.

V.       OTHER ISSUES TO BE ADDRESSED PRIOR TO CLAIM
         CONSTRUCTION HEARING (P.R. 4-3(A)(5))

       Plaintiffs’ Position: Solas is not currently aware of any issues that it would propose taking

up at a prehearing conference prior to the claim construction hearing.

       Defendants’ Position: Defendants respectfully request that the Court hear Defendants’

Motion to Stay Pending IPR (Dkt. No. 56), which has been fully briefed.




                                                  3
Case 2:19-cv-00152-JRG Document 65 Filed 01/28/20 Page 4 of 7 PageID #: 1188




Dated: January 28, 2020             /s/ Reza Mirzaie
                                   Marc Fenster
                                   CA State Bar No. 181067
                                   Reza Mirzaie
                                   CA State Bar No. 246953
                                   Neil A. Rubin
                                   CA State Bar No. 250761
                                   Kent N. Shum
                                   CA State Bar No. 259189
                                   RUSS AUGUST & KABAT
                                   12424 Wilshire Boulevard, 12th Floor
                                   Los Angeles, CA 90025
                                   Telephone: 310-826-7474
                                   Email: mfenster@raklaw.com
                                   Email: rmirzaie@raklaw.com
                                   Email: nrubin@raklaw.com
                                   Email: kshum@raklaw.com

                                   Sean A. Luner
                                   CA State Bar No. 165443
                                   Gregory S. Dovel
                                   CA State Bar No. 135387
                                   Jonas B. Jacobson
                                   CA State Bar No. 269912
                                   DOVEL & LUNER, LLP
                                   201 Santa Monica Blvd., Suite 600
                                   Santa Monica, CA 90401
                                   Telephone: 310-656-7066
                                   Email: sean@dovel.com
                                   Email: greg@dovel.com
                                   Email: jonas@dovel.com




                                     4
Case 2:19-cv-00152-JRG Document 65 Filed 01/28/20 Page 5 of 7 PageID #: 1189



                                   T. John Ward, Jr.
                                   TX State Bar No. 00794818
                                   Claire Abernathy Henry
                                   TX State Bar No. 24053063
                                   Andrea L. Fair
                                   TX State Bar No. 24078488
                                   WARD, SMITH & HILL, PLLC
                                   PO Box 1231
                                   Longview, Texas 75606
                                   Telephone: 903-757-6400
                                   Email: jw@wsfirm.com
                                   Email: claire@wsfirm.com
                                   Email: andrea@wsfirm.com

                                   ATTORNEYS
                                   FOR PLAINTIFF,
                                   SOLAS OLED LTD.

                                   /s/ Melissa R. Smith
                                   Melissa R. Smith
                                   Texas State Bar No. 24001351
                                   melissa@gillamsmithlaw.com
                                   GILLAM & SMITH, LLP
                                   303 South Washington Avenue
                                   Marshall, Texas 75670
                                   Phone: (903) 934-8450
                                   Fax: (903) 934-9257

                                   Jeffrey H. Lerner
                                   jlerner@cov.com
                                   David A. Garr
                                   dgarr@cov.com
                                   Jared R. Frisch
                                   jfrisch@cov.com
                                   Grant D. Johnson
                                   gjohnson@cov.com
                                   Daniel W. Cho
                                   dwcho@cov.com
                                   COVINGTON & BURLING LLP
                                   One CityCenter
                                   850 Tenth Street, NW
                                   Washington, DC 20001-4956
                                   Phone: (202) 662-6000
                                   Fax: (202) 662-6291

                                   Robert T. Haslam



                                     5
Case 2:19-cv-00152-JRG Document 65 Filed 01/28/20 Page 6 of 7 PageID #: 1190



                                   rhaslam@cov.com
                                   COVINGTON & BURLING LLP
                                   3000 El Camino Real
                                   5 Palo Alto Square, 10th Floor
                                   Palo Alto, CA 94306-2112
                                   Phone: (650) 632-4700
                                   Fax: (650) 632-4800

                                   COUNSEL FOR DEFENDANTS SAMSUNG DISPLAY
                                   CO., LTD., SAMSUNG ELECTRONICS CO., LTD.,
                                   AND SAMSUNG ELECTRONICS AMERICA, INC.




                                     6
Case 2:19-cv-00152-JRG Document 65 Filed 01/28/20 Page 7 of 7 PageID #: 1191



                             CERTIFICATE OF SERVICE

    I certify that on January 28, 2020, all counsel of record who are deemed to have consented to

electronic service are being served with a copy of this document via the Court’s CM/ECF system

pursuant to Local Rule CV-5(a)(3)(A).


                                             /s/ Reza Mirzaie




                                               7
